Justice White,
dissenting.
The question presented is what statute of limitations to borrow in this suit against a union for an alleged violation of a former member’s rights under §101 of the Labor-Management Reporting and Disclosure Act, 29 U. S. C. § 411. The United States Court of Appeals for the Eleventh Circuit held that in light of DelCostello v. Teamsters, 462 U. S. 151 (1983), the appropriate source from which to borrow a limitations period is not state law but § 10(b) of the National Labor Relations Act, 29 U. S. C. § 160(b). 765 F. 2d 1510 (1985). Although not without support in other Circuits, see, e. g., Local Union 1397 v. United Steelworkers of America, AFL-CIO, 748 F. 2d 180 (CA3 1984), the Eleventh Circuit’s decision in this case conflicts with Doty v. Sewall, 784 F. 2d 1 (CA1 1986). Doty explicitly rejects the analysis of this case and Local Union 1397, supra, and holds that the usual practice of borrowing statutes of limitations from state law should be followed in a suit like this one. I would grant certiorari to resolve this conflict.